
	
		I
		112th CONGRESS
		1st Session
		H. R. 1389
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, and Mr. McCotter)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent United States businesses from cooperating with
		  repressive governments in transforming the Internet into a tool of censorship
		  and surveillance, to fulfill the responsibility of the United States Government
		  to promote freedom of expression on the Internet, to restore public confidence
		  in the integrity of United States businesses, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Global Online Freedom Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					Title I—PROMOTION OF GLOBAL INTERNET FREEDOM
					Sec. 101. Statement of policy.
					Sec. 102. Sense of Congress.
					Sec. 103. Annual country reports on human rights
				practices.
					Sec. 104. Office of Global Internet Freedom.
					Sec. 105. Annual designation of Internet-restricting countries;
				report.
					Title II—MINIMUM CORPORATE STANDARDS FOR ONLINE
				FREEDOM
					Sec. 201. Protection of personally identifiable
				information.
					Sec. 202. Integrity of personally identifiable
				information.
					Sec. 203. Transparency regarding search engine
				filtering.
					Sec. 204. Transparency regarding Internet
				censorship.
					Sec. 205. Protection of United States-supported online
				content.
					Sec. 206. Penalties.
					Sec. 207. Presidential waiver.
					Title III—EXPORT CONTROLS FOR INTERNET–RESTRICTING
				COUNTRIES
					Sec. 301. Feasibility study on establishment of export
				controls.
					Sec. 302. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)A
			 number of repressive foreign governments block, restrict, otherwise control,
			 and monitor the Internet, effectively transforming the Internet into a tool of
			 censorship and surveillance, in contravention of the International Covenant on
			 Civil and Political Rights and the Universal Declaration of Human
			 Rights.
			(2)A
			 number of United States businesses have enabled the Internet censorship and
			 surveillance of repressive governments by selling these governments or their
			 agents technology or training.
			(3)A
			 number of United States businesses have cooperated with the Internet censorship
			 and surveillance of repressive governments by providing such governments with
			 information about cyber-dissidents who were the company’s clients or were using
			 the companies’ products, and this has led to the arrest and imprisonment of the
			 dissidents.
			(4)The actions of a
			 number of United States businesses in cooperating with the efforts of
			 repressive governments to transform the Internet into a tool of censorship and
			 surveillance have caused Internet users in the United States and in foreign
			 countries to lose confidence in the integrity of United States
			 businesses.
			(5)Information and
			 communication technology companies are to be commended for cooperating with
			 civil society organizations, academics, and investors in founding the Global
			 Network Initiative, in order to provide direction and guidance to the
			 Information and Communications Technology companies and others in protecting
			 the free expression and privacy of Internet users.
			(6)The United States
			 Government has a responsibility to protect freedom of expression on the
			 Internet, to prevent United States businesses from directly and materially
			 cooperating in human rights abuses perpetrated by repressive foreign
			 governments, and to restore public confidence in the integrity of United States
			 business.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs, the Committee on the Judiciary, and the Committee on Energy
			 and Commerce of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations, the Committee on the Judiciary, and the Committee on
			 Commerce, Science and Transportation of the Senate.
				(2)Electronic
			 communication and other title 18 definitionsThe terms
			 electronic communication, electronic communications
			 system, electronic storage, and contents
			 have the meanings given such terms in section 2510 of title 18, United States
			 Code.
			(3)Foreign
			 official
				(A)In
			 generalThe term foreign official means—
					(i)any
			 officer or employee of a foreign government or of any department, agency,
			 state-owned enterprise, or instrumentality thereof; or
					(ii)any
			 person acting in an official capacity for or on behalf of, or acting under
			 color of law with the knowledge of, any such government or such department,
			 agency, state-owned enterprise, or instrumentality.
					(B)State-owned
			 enterpriseFor purposes of subparagraph (A), the term
			 state-owned enterprise means a commercial entity in which a
			 foreign government owns or controls, directly or indirectly, more than 50
			 percent of the outstanding capital stock or other beneficial interest in such
			 commercial entity.
				(4)InternetThe
			 term Internet has the meaning given the term in section 231(e)
			 of the Communications Act of 1934 (47 U.S.C. 231(e)).
			(5)Internet-restricting
			 countryThe term Internet-restricting country means
			 a country designated by the Secretary of State pursuant to section 105(a) of
			 this Act.
			(6)Internet
			 communications servicesThe term Internet communications
			 services—
				(A)means a method for
			 providing communications services via the Internet, including electronic mail,
			 Internet telephony, online chat, online text messaging, Internet bulletin
			 boards, or Web pages; and
				(B)(i)includes providing
			 Internet access; but
					(ii)does not include
			 activities conducted by a financial institution (as such term is defined in
			 section 5312 of title 31, United States Code) that are financial in nature,
			 even if such activities are conducted using the Internet.
					(7)Internet content
			 hosting serviceThe terms Internet content hosting
			 service and content hosting service mean a service
			 that—
				(A)stores, through
			 electromagnetic or other means, electronic data, such as the content of Web
			 pages, electronic mail, documents, images, audio and video files, online
			 discussion boards, or Web logs; and
				(B)makes such data
			 available via the Internet.
				(8)Internet
			 jammingThe term Internet jamming means jamming,
			 censoring, blocking, monitoring, or restricting access to the Internet, or to
			 content made available via the Internet, by using technologies such as
			 firewalls, filters, and black boxes.
			(9)Internet search
			 engineThe term Internet search engine or
			 search engine means a service made available via the Internet
			 that, on the basis of a query consisting of terms, concepts, questions, or
			 other data input by a user, searches information available on the Internet and
			 returns to the user a means, such as a hyperlinked list of Uniform Resource
			 Identifiers, of locating, viewing, or downloading information or data available
			 on the Internet relating to such query.
			(10)Legitimate
			 foreign law enforcement purposes
				(A)In
			 generalThe term legitimate foreign law enforcement
			 purpose means for the purpose of enforcement, investigation, or
			 prosecution by a foreign official based on a publicly promulgated law of
			 reasonable specificity that proximately relates to the protection or promotion
			 of the health, safety, or morals of the citizens of the jurisdiction of such
			 official.
				(B)Rule of
			 constructionFor purposes of this Act, the control, suppression,
			 or punishment of peaceful expression of political, religious, or ideological
			 opinion or belief shall not be construed to constitute a legitimate foreign law
			 enforcement purpose. Among expression that should be construed to be protected
			 against control, suppression, or punishment when evaluating a foreign
			 government’s claim of a legitimate foreign law enforcement purpose is
			 expression protected by article 19 of the International Covenant on Civil and
			 Political Rights.
				(11)LocateThe
			 term locate includes, with respect to an electronic
			 communication—
				(A)computer storage
			 or processing by facilities of a remote computing service, as
			 such term is defined in section 2711 of title 18, United States Code;
				(B)electronic storage
			 by any electronic or computer server or facility of an electronic
			 communications system; and
				(C)any other storage
			 by any electronic or computer server or facility.
				(12)Personally
			 identifiable informationThe term personally identifiable
			 information—
				(A)includes any
			 information described in section 2703(c)(2) of title 18, United States Code;
			 and
				(B)does not
			 include—
					(i)any
			 traffic data; or
					(ii)any
			 record of aggregate data which cannot be used to identify particular
			 persons.
					(13)Personally
			 identifiable information used to establish or maintain an
			 accountThe term personally identifiable information used
			 to establish or maintain an account does not include—
				(A)information
			 collected in the course of establishing or operating accounts for
			 communications within a company;
				(B)information
			 collected in the course of the purchase, sale, shipment, or distribution of
			 goods, including transactions for goods or services utilizing the Internet,
			 other than communication services on which a political, religious, or
			 ideological opinion or belief may be expressed;
				(C)personally
			 identifiable information volunteered in an electronic communication, other than
			 in a communication made in the course of establishing an account for Internet
			 communications services, such as an electronic mail signature line or an
			 electronic mail, on-line video, or Web page in which the author voluntarily
			 provides personally identifiable information; or
				(D)with respect to
			 the collection of personally identifiable information required in order to
			 provide Internet communications services, information that is located in an
			 Internet-restricting country temporarily at the time of establishing an account
			 for Internet communications services, if—
					(i)a
			 system exists that promptly transfers such information to another location
			 outside of any Internet-restricting country;
					(ii)no
			 duplicates of such information remain in any Internet-restricting country after
			 such transfer; and
					(iii)no
			 transfers occur that violate section 202.
					(14)Substantial
			 restrictions on internet freedomThe term substantial
			 restrictions on Internet freedom means actions that restrict or punish
			 the free availability of information via the Internet for reasons other than
			 legitimate foreign law enforcement purposes, including—
				(A)deliberately
			 blocking, filtering, or censoring information available via the Internet based
			 on the expression of political, religious, or ideological opinion or belief,
			 including by electronic mail; or
				(B)persecuting,
			 prosecuting, or otherwise punishing an individual or group for posting or
			 transmitting peaceful political, religious, or ideological opinion or belief
			 via the Internet, including by electronic mail.
				(15)Traffic
			 dataThe term traffic data means, with respect to an
			 electronic communication, any information contained in or relating to such
			 communication that is processed for the purpose of the conveyance of the
			 communication by an electronic communications system or for the billing
			 thereof, including any Internet Protocol address or other means of identifying
			 a location within an electronic communications system, but that cannot be used
			 to identify a particular person. Such term cannot be used to include the
			 contents of any electronic communication.
			(16)United States
			 businessThe term United States business
			 means—
				(A)any corporation,
			 partnership, association, joint-stock company, business trust, unincorporated
			 organization, or sole proprietorship that—
					(i)has
			 its principal place of business in the United States; or
					(ii)is
			 organized under the laws of a State of the United States or a territory,
			 possession, or commonwealth of the United States; and
					(B)any issuer of a
			 security registered pursuant to section 12 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78l).
				(17)United
			 States-supported contentThe term United States-supported
			 content means content that is created or developed, in whole or in part,
			 by a United States-supported information entity.
			(18)United
			 States-supported information entityThe term United
			 States-supported information entity means—
				(A)any authority of
			 the Government of the United States; and
				(B)any entity
			 that—
					(i)receives grants
			 from the Broadcasting Board of Governors to carry out international
			 broadcasting activities in accordance with the United States International
			 Broadcasting Act of 1994 (title III of Public Law 103–236; 22 U.S.C. 6201 et
			 seq.);
					(ii)exists within the
			 Broadcasting Board of Governors and carries out nonmilitary international
			 broadcasting activities supported by the Government of the United States in
			 accordance with such Act; or
					(iii)receives grants
			 or other similar funding from the Government of the United States to carry out
			 any information dissemination activities.
					(19)United
			 States-supported web siteThe term United States-supported
			 Web site means a location on the World Wide Web that is owned or managed
			 by, or is registered to, a United States-supported information entity.
			4.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this Act, and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
		IPROMOTION OF
			 GLOBAL INTERNET FREEDOM
			101.Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to promote as a
			 fundamental component of United States foreign policy the right of every
			 individual to freedom of opinion and expression, including the right to hold
			 opinions, and to seek, receive, and impart information and ideas through any
			 media and regardless of frontiers, without interference;
				(2)to use all
			 appropriate instruments of United States influence, including diplomacy, trade
			 policy, and export controls, to support, promote, and strengthen principles,
			 practices, and values that promote the free flow of information without
			 interference or discrimination, including through the Internet and other
			 electronic media; and
				(3)to deter any
			 United States business from cooperating with officials of Internet-restricting
			 countries in effecting the political censorship of online content.
				102.Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)the President
			 should, through bilateral, and where appropriate, multilateral activities, seek
			 to obtain the agreement of other countries to promote the goals and objectives
			 of this Act and to protect Internet freedom; and
				(2)to the extent that
			 a United States business empowers or assists an authoritarian foreign
			 government in its efforts—
					(A)to restrict online
			 access to the Web sites of the Voice of America, Radio Free Europe/Radio
			 Liberty, Radio Free Asia, Al-Hurra, Radio Sawa, Radio Farda, Radio Marti, TV
			 Marti, or other United States-supported Web sites and online access to United
			 States Government reports such as the Annual Country Reports on Human Rights
			 Practices, the Annual Reports on International Religious Freedom, and the
			 Annual Trafficking in Human Persons Reports, or
					(B)to identify
			 individual Internet users,
					such
			 business is working contrary to the foreign policy interests of the United
			 States and is undercutting United States taxpayer-funded efforts to promote
			 freedom of information for all people, including those in undemocratic and
			 repressive societies.103.Annual country
			 reports on human rights practices
				(a)Report relating
			 to economic assistanceSection 116 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151n) is amended by adding at the end the following new
			 subsection:
					
						(g)(1)The report required by
				subsection (d) shall include an assessment of the freedom of electronic
				information in each foreign country. Such assessment shall consist of the
				following:
								(A)An assessment of
				the general extent to which Internet access is available to and used by
				citizens in that country.
								(B)An assessment of
				the extent to which government authorities in that country attempt to filter,
				censor, or otherwise block Internet content, as well as a description of the
				means by which they attempt to block such content.
								(C)A description of
				known instances in which government authorities in that country have
				persecuted, prosecuted, or otherwise punished an individual or group for the
				peaceful expression of political, religious, or ideological opinion or belief
				via the Internet, including electronic mail.
								(D)A description of
				known instances in which government authorities in that country have sought to
				collect, request, obtain, or disclose the personally identifiable information
				of a person in connection with that person’s peaceful expression of political,
				religious, or ideological opinion or belief, including without limitation
				communication that would be protected by the International Covenant on Civil
				and Political Rights.
								(2)In compiling data
				and making assessments for the purposes of paragraph (1), United States
				diplomatic mission personnel shall consult with human rights organizations,
				technology and Internet companies, and other appropriate nongovernmental
				organizations.
							.
				(b)Report relating
			 to security assistanceSection 502B of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2304) is amended by adding at the end the following new
			 subsection:
					
						(j)(1)The report required by
				subsection (b) shall include an assessment of the freedom of electronic
				information in each foreign country. Such assessment shall consist of the
				following:
								(A)An assessment of
				the general extent to which Internet access is available to and used by
				citizens in that country.
								(B)An assessment of
				the extent to which government authorities in that country attempt to filter,
				censor, or otherwise block Internet content, as well as a description of the
				means by which they attempt to block such content.
								(C)A description of
				known instances in which government authorities in that country have
				persecuted, prosecuted, or otherwise punished an individual or group for the
				peaceful expression of political, religious, or ideological opinion or belief
				via the Internet, including electronic mail.
								(D)A description of
				known instances in which government authorities in that country have sought to
				collect, request, obtain, or disclose the personally identifiable information
				of a person in connection with that person’s communication of ideas, facts, or
				views where such communication would be protected by the International Covenant
				on Civil and Political Rights.
								(2)In compiling data
				and making assessments for the purposes of paragraph (1), United States
				diplomatic mission personnel shall consult with human rights organizations,
				technology and Internet companies, and other appropriate nongovernmental
				organizations.
							.
				104.Office of
			 Global Internet Freedom
				(a)EstablishmentThere
			 is established in the Department of State the Office of Global Internet Freedom
			 (in this section referred to as the Office). The head of the
			 Office shall be a Director, who shall be appointed by the Secretary of
			 State.
				(b)DutiesIn
			 addition to such other responsibilities as the President may assign, the Office
			 shall—
					(1)serve as the focal
			 point for interagency efforts to protect and promote abroad freedom of
			 electronic information related to expression of political, religious, or
			 ideological opinion or belief;
					(2)develop and ensure
			 the implementation of a global strategy and programs to combat state-sponsored
			 and state-directed Internet jamming of communications that express political,
			 religious, or ideological opinion or belief and to combat the intimidation and
			 persecution by foreign governments of their citizens who use the Internet for
			 the peaceful expression of such opinion or belief;
					(3)provide assistance
			 to the Secretary of State in connection with the annual designation of
			 Internet-restricting countries required by section 105(a) of this Act;
					(4)beginning not
			 later than 180 days after the date of the enactment of this Act—
						(A)identify key
			 words, terms, and phrases relating to human rights, democracy, religious free
			 exercise, and peaceful political dissent, both in general and as specifically
			 related to the particular context and circumstances of each
			 Internet-restricting country; and
						(B)maintain, update,
			 and make publicly available on a regular basis the key words, terms, and
			 phrases identified pursuant to subparagraph (A);
						(5)establish
			 mechanisms to collect the information required to be reported by sections
			 116(g) and 502B(j) of the Foreign Assistance Act of 1961 (as added by section
			 103 of this Act) and sections 203 and 204 of this Act;
					(6)establish a
			 regularized consultative process with regard to the control, suppression, or
			 punishment of peaceful expression of political, religious, or ideological
			 opinion or belief with appropriate technology companies involved in providing,
			 maintaining, or servicing the Internet, human rights organizations, academic
			 experts, and others to develop a voluntary code of minimum corporate standards
			 related to Internet freedom, and to consult with such companies, organizations,
			 experts, and others regarding new technologies and the implementation of
			 appropriate policies relating to such technologies; and
					(7)advise the
			 appropriate congressional committees of legislative action that may be
			 necessary to keep the provisions of this Act and the amendments made by this
			 Act relevant to changing technologies.
					(c)Cooperation of
			 other federal departments and agencies
					(1)In
			 generalThe head of each department and agency of the United
			 States, including the Department of Commerce, the Office of the United States
			 Trade Representative, the Department of Justice, the International Broadcasting
			 Bureau, and the Office of the Director of National Intelligence, shall, as
			 appropriate, cooperate with and assist the Office of Global Internet Freedom in
			 the implementation of its duties, including the strategy developed by the
			 Office under subsection (b)(2).
					(2)Coordination
			 with department of commerceNotwithstanding the requirements of
			 paragraph (1), the head of the Office shall fully coordinate its activities
			 with those of the National Telecommunications and Information Administration of
			 the Department of Commerce and the Assistant Secretary of Commerce for
			 Communications and Information.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Office to carry out this section such sums as may be necessary for each of the
			 fiscal years 2012 and 2013.
				(e)ConstructionNothing
			 in this section shall supercede the requirements of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 901 et seq.) or affect the responsibilities of the National Telecommunications
			 and Information Administration of the Department of Commerce and the Assistant
			 Secretary of Commerce for Communications and Information established by such
			 Act and amendments to such Act.
				105.Annual
			 designation of Internet-restricting countries; report
				(a)Designation
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of State shall designate
			 Internet-restricting countries for purposes of this Act.
					(2)StandardA
			 foreign country shall be designated as an Internet-restricting country if the
			 Secretary of State, after consultation with the Secretary of Commerce,
			 determines, based on the review of the evidence and any ongoing multilateral
			 discussions on freedom of speech and the right to privacy, that the government
			 of the country is directly or indirectly responsible for a systematic pattern
			 of substantial restrictions on Internet freedom during any part of the
			 preceding 1-year period.
					(b)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of State shall transmit to
			 the appropriate congressional committees a report that contains the
			 following:
						(A)The name of each
			 foreign country that at the time of the transmission of the report is
			 designated as an Internet-restricting country under subsection (a).
						(B)An identification
			 of each government agency and quasi-government organization responsible for the
			 substantial restrictions on Internet freedom in each foreign country designated
			 as an Internet-restricting country under subsection (a).
						(C)A description of
			 efforts by the United States to counter the substantial restrictions on
			 Internet freedom referred to in subparagraph (B).
						(D)A description of
			 the evidence used by the Secretary of State to make the determinations under
			 subsection (a)(2) and any ongoing multilateral discussions on freedom of speech
			 and the right to privacy referred to in such subsection.
						(2)FormThe
			 information required by paragraph (1)(C) of the report may be provided in a
			 classified form if necessary.
					(3)Internet
			 availabilityAll unclassified portions of the report shall be
			 made publicly available on the Internet Web site of the Department of
			 State.
					IIMINIMUM CORPORATE
			 STANDARDS FOR ONLINE FREEDOM
			201.Protection of
			 personally identifiable information
				(a)Location of
			 information in Internet-Restricting countriesA United States
			 business that creates, provides, or offers to the public for commercial
			 purposes an Internet search engine or that offers to the public for commercial
			 purposes Internet communications services or Internet content hosting services
			 may not locate, within an Internet-restricting country, any electronic
			 communication containing personally identifiable information used to establish
			 or maintain an account for Internet communications services.
				(b)WaiverSubject
			 to subsection (c), the Secretary of State may waive the application of any of
			 the provisions of
			 subsection (a) with respect to a United
			 States business or an Internet-restricting country, if the Secretary of State
			 determines and so reports to the appropriate congressional committees
			 that—
					(1)the government of
			 the country has ceased the activities that gave rise to the designation of the
			 country as an Internet-restricting country;
					(2)the laws of the Internet-restricting
			 country require the United States business that creates, provides, or offers to
			 the public for commercial purposes an Internet search engine or that offers to
			 the public for commercial purposes Internet communications services or Internet
			 content hosting services to locate within the country electronic communications
			 containing personally identifiable information used to establish or maintain an
			 account for Internet communications services; or
					(3)the national
			 interest of the United States requires the exercise of such waiver
			 authority.
					(c)Congressional
			 NotificationNot later than the date of the exercise of a waiver
			 under subsection (b), the Secretary of State shall notify the appropriate
			 congressional committees of the waiver or the intention to exercise the waiver,
			 together with a detailed explanation of the reason for the waiver.
				202.Integrity of
			 personally identifiable information
				(a)User
			 protectionIf a United States business collects or obtains
			 personally identifiable information through the provision of products or
			 services on the Internet, such business shall—
					(1)devise and maintain a system of internal
			 policies and procedures which set out how the United States business will
			 assess and respond to requests by Internet-restricting countries for disclosure
			 of personally identifiable information, sufficient to provide reasonable
			 assurances that—
						(A)responses to such
			 requests are executed in accordance with the specific authorization of the
			 United States business; and
						(B)responses to such
			 requests are documented to include the exact words or nature of each such
			 request, the information requested, circumstances relevant to determining how
			 to respond to the request, communications with officials of the
			 Internet-restricting country, and communications with the United States
			 Government regarding the request or the response to the request; and
						(2)make and keep records that, in reasonable
			 detail, accurately document all requests by Internet-restricting countries for
			 disclosure of personally identifiable information, as well as how the United
			 States business has assessed and responded to such requests, including the
			 exact words or nature of each such request, the information requested,
			 circumstances relevant to determining how to respond to the request, and
			 communications with officials of the Internet-restricting country and
			 communications with the United States Government regarding the request or the
			 response to the request.
					(b)Notification of
			 United States Government of internal policies and
			 record-KeepingWithin 90 days after a foreign country is
			 designated as an Internet-restricting country, any United States business that
			 collects or obtains personally identifiable information through the provision
			 of products or services on the Internet in the Internet-restricting country
			 shall transmit to the Director of the Office of Global Internet Freedom a full
			 account of its internal policies and procedures and its record-keeping
			 practices instituted and undertaken in compliance with
			 subsection (a).
				(c)Notification of
			 United States Government of request for personally identifiable information by
			 Internet-Restricting CountryIf an Internet-restricting country requests
			 personally identifiable information from a United States business that collects
			 or obtains personally identifiable information through the provision of
			 products or services on the Internet in that Internet-restricting country, that
			 United States business shall promptly, and before responding to the request,
			 inform the Director of the Office of Global Internet Freedom and the Attorney
			 General of the exact words or nature of the request, the circumstances relevant
			 to determining how to respond to the request, and relevant communications with
			 officials of the Internet-restricting country.
				(d)Order not To
			 comply with requestIf the Attorney General determines that there
			 is a reasonable likelihood that an Internet-restricting country has requested
			 of a United States business that collects or obtains personally identifiable
			 information through the provision of products or services on the Internet such
			 information for other than legitimate law enforcement purposes, the Attorney
			 General may issue an order to the United States business that it shall not
			 comply with the request.
				(e)Private right of
			 actionAny person aggrieved
			 by a violation of subsection (a) or (c), or by a violation of an order issued
			 under subsection (d), may bring in the appropriate United States district court
			 an action against the United States business that committed the violation for
			 damages, including punitive damages, or other appropriate relief, without
			 regard to the amount in controversy, and without regard to the citizenship of
			 the parties.
				203.Transparency
			 regarding search engine filteringAny United States business that creates,
			 provides, or hosts an Internet search engine shall provide the Director of the
			 Office of Global Internet Freedom, in a format and with a frequency to be
			 specified by the Director, with all terms and parameters used to filter, limit,
			 or otherwise affect the results provided by the search engine that are
			 implemented—
				(1)at the request of,
			 or by reason of any other direct or indirect communication by, any foreign
			 official of an Internet-restricting country; or
				(2)to comply with a
			 policy or practice of restrictions on Internet freedom in an
			 Internet-restricting country.
				204.Transparency
			 regarding Internet censorship
				(a)Provision of
			 URLsAny United States business that maintains an Internet
			 content hosting service shall provide the Director of the Office of Global
			 Internet Freedom, in a format and with a frequency to be specified by the
			 Office, with the Uniform Resource Locators (URLs) of all data and content that
			 such business has, under the circumstances set forth in subsection (b)—
					(1)removed from the
			 Internet content hosting service of such business;
					(2)blocked from
			 availability on the Internet; or
					(3)blocked from
			 transmission via the Internet into or within an Internet-restricting
			 country.
					(b)CircumstancesThe
			 circumstances referred to in subsection (a) are that the United States business
			 took the action under subsection (a)—
					(1)at the request of,
			 or by reason of any other direct or indirect communication by, any foreign
			 official of an Internet-restricting country; or
					(2)in order to comply
			 with a policy or practice of restrictions on Internet freedom in an
			 Internet-restricting country.
					205.Protection of
			 United States-supported online contentA United States business that maintains an
			 Internet content hosting service may not conduct Internet jamming of a United
			 States-supported Web site or United States-supported content in an
			 Internet-restricting country.
			206.Penalties
				(a)In
			 generalAny United States business that violates this title or
			 any order issued under section 202(d) shall be subject to a civil penalty of
			 not more than $2,000,000 imposed in an action brought by the Attorney
			 General.
				(b)Liability of
			 United States businesses for acts of foreign entitiesA United
			 States business shall be subject to the penalties under subsection (a) for the
			 acts carried out by a foreign entity that would be a violation under this Act
			 if engaged in by a United States business, if the United States
			 business—
					(1)controls a
			 controlling interest in the voting shares or other equity securities of the
			 foreign entity;
					(2)authorizes,
			 directs, controls, or participates in the acts by the foreign entity; or
					(3)authorizes, in
			 whole or in part, by license or otherwise, the foreign entity to use the trade
			 name of the United States business in connection with goods or services
			 provided by the foreign entity.
					(c)Criminal
			 penalties for knowing violationsWhoever knowingly provides to a
			 foreign official of an Internet-restricting country information in violation of
			 an order issued under section 202(d), knowing that so providing such
			 information will further a policy on the part of the government of such country
			 of prosecuting, persecuting, or otherwise punishing individuals or groups on
			 account of the peaceful expression of political, religious, or ideological
			 opinion or belief, and with the result that so providing such information leads
			 to the death, torture, serious bodily injury, disappearance, or detention of
			 any individual on such account, shall be fined under title 18, United States
			 Code, or imprisoned not more than 5 years, or both.
				207.Presidential
			 waiver
				(a)In
			 generalSubject to subsection (b), the President may waive the
			 application of any of the provisions of sections 201 through 205 with respect
			 to a United States business or an Internet-restricting country, if the
			 President determines and so reports to the appropriate congressional committees
			 that—
					(1)the government of
			 the country has ceased the activities giving rise to the designation of the
			 country as an Internet-restricting country;
					(2)the exercise of
			 such waiver authority would further the purposes of this Act; or
					(3)the national
			 interest of the United States requires the exercise of such waiver
			 authority.
					(b)Congressional
			 notificationNot later than the date of the exercise of a waiver
			 under subsection (a), the President shall notify the appropriate congressional
			 committees of the waiver or the intention to exercise the waiver, together with
			 a detailed justification for the waiver.
				IIIEXPORT CONTROLS
			 FOR INTERNET–RESTRICTING COUNTRIES
			301.Feasibility
			 study on establishment of export controlsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with the
			 Secretary of State, shall complete a feasibility study and make recommendations
			 regarding the development of export controls and export license requirements
			 with respect to the export of any item subject to sections 730 through 774 of
			 title 15, Code of Federal Regulations (commonly known as the Export
			 Administration Regulations) to an end user in an Internet-restricting
			 country for the purpose, in whole or in part, of facilitating substantial
			 restrictions on Internet freedom.
			302.ReportNot later than 30 days after the end of the
			 180-day period described in section 301, the Secretary of Commerce, in
			 consultation with the Secretary of State, shall submit to the appropriate
			 congressional committees a report describing the actions taken to carry out
			 section 301.
			
